                   Case 19-16565     Doc 57      Filed 09/09/19    Page 1 of 5



                      THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MARYLAND
                              (GREENBELT DIVISION)

In re:
                                                    *
ROCK CREEK BAPTIST CHURCH                                   Case No. 19-16565-LSS
OF THE DISTRICT OF COLUMBIA                         *       Chapter 11

         Debtor.                                    *

*        *     *      *       *      *       *      *       *      *       *       *      *

                    AMENDED CERTIFICATE OF SERVICE ON
             DEBTOR’S MOTION FOR ORDER ENLARGING EXCLUSIVITY
             PERIOD TO FILE PLAN OF REORGANIZATION AND OBTAIN
                  ACCEPTANCE PURSUANT TO 11 U.S.C. §1121(d)


         I HEREBY CERTIFY that on the 10th day of September, 2019, a copy of the foregoing

Motion to Extend Exclusivity was, unless otherwise stated, mailed, by first class mail, postage

prepaid to the following:

Sent by CM/ECF

Office of the United States Trustee (lynn.a.kohen@usdoj.gov)
6305 Ivy Lane
Suite 600
Greenbelt, Maryland 20770

Maria Chavez-Ruark (maria.ruark@saul.com)
Saul Ewing et al.
500 E. Pratt Street
Suite 900
Baltimore, MD 21202

Scott Robinson (scottr@hbllaw.com)
Hofmeister & Breza
11019 McCormick Road, Suite 400
Hunt Valley, Maryland 21031

Nicole Kenworthy (bdept@mrrlaw.net)
Meyers, Rodbell & Rosenbuam
6801 Kenilworth Avenue, Suite 400
                  Case 19-16565       Doc 57     Filed 09/09/19     Page 2 of 5



Riverdale Park, Maryland 20737

Susan Klein (sklein@fftlaw.com)
Friedman, Framme & Thrush, P.A.
10461 Mill Run Circle, Ste. 550
Owings Mills, Maryland 21117

Kristen S. Eustis (keustis@milesstockbridge.com)
Joel Perrell Jr. (jperrell@milesstockbridge.com)
Miles & Stockbridge, P.C.
100 Light Street
Baltimore, MD 21202

Jeremy Freidberg (jeremy@friedberg.legal)
Gordon Young
10045 Red Run Blvd, Suite 160
Baltimore, MD 21117


Sent by First Class Mail:

Other than those stated above, all creditors on the attached mailing matrix.




                                      Respectfully submitted,

                                      MCNAMEE HOSEA JERNIGAN KIM
                                      GREENAN & LYNCH, P.A.

                                      /s/ Janet M. Nesse
                                      Janet M. Nesse (Fed Bar No. 07804)
                                      6411 Ivy Lane, Suite 200
                                      Greenbelt, MD 20770
                                      (t) 301-441-2420
                                      (f) 301-982-9450
                                      jnesse@mhlawyers.com
                                      Counsel to the Debtor
Label Matrix for local noticing       Case 19-16565      Doc 57 LLCFiled 09/09/19 Page
                                                Coester Financing,                             3LEAF
                                                                                                 of 5Capital Funding, LLC
0416-0                                          c/o Scott R. Robinson, Esq.                     c/o Susan J. Klein, Esq.
Case 19-16565                                   Hofmeister & Breza                              Friedman, Framme & Thrush, P.A.
District of Maryland                            11019 McCormick Road, Suite 400                 10461 Mill Run Circle, Ste. 550
Greenbelt                                       Hunt Valley, MD 21031-1407                      Owings Mills, MD 21117-5555
Thu Aug 15 00:54:40 EDT 2019
Prince George’s County, Maryland                Rock Creek Baptist Church of the District of    Synchrony Bank
c/o Meyers, Rodbell & Rosenbaum, P.A.           Post Office Box 3028                            c/o PRA Receivables Management, LLC
6801 Kenilworth Ave.                            Upper Marlboro, MD 20773-3028                   PO Box 41021
Ste. 400                                                                                        Norfolk, VA 23541-1021
Riverdale Park, MD 20737-1385

ADT Security Systems                          ARS National Service Inc.                         (p)BANK OF AMERICA
PO Box 371490                                 PO Box 463023                                     PO BOX 982238
Pittsburgh, PA 15250-7490                     Escondido, CA 92046-3023                          EL PASO TX 79998-2238



BB&T Commercial Equipment Capital             BP Business Solutions                             Bank Of America, N.A.
2 Great Valley Parkway, Suite 300             5445 Triangle Pkwy NW #400                        100 North Tryon Street
Malvern, PA 19355-1319                        Norcross, GA 30092-2575                           Charlotte, NC 28255-0001



(p)U S SECURITIES AND EXCHANGE COMMISSION     Chex System, Inc.                                 Christopher S. Young, Esq.
ATLANTA REG OFFICE AND REORG                  Attn: Consumer Relations                          Business & Technology Law Group
950 E PACES FERRY RD NE STE 900               7805 Hudson Road, Suite 100                       6310 Hillside Court, Suite 160
ATLANTA GA 30326-1382                         Saint Paul, MN 55125-1595                         Columbia, MD 21046-1081


Coester Financing, LLC                        Commonwealth Digital Office Solutions             Comptroller of the Treasury
6711 Columbia Gateway Drive, Suite 475        21205 Ridgetop Circle                             Compliance Division, Room 409
Columbia, MD 21046-2724                       Sterling, VA 20166-6501                           301 W. Preston Street
                                                                                                Baltimore, MD 21201-2305


David A. Rosen, Esq.                          (p)DELL FINANCIAL SERVICES                        Experian
RAS Crane, LLC                                P O BOX 81577                                     PO Box 4500
11900 Parklawn Drive, Suite 310               AUSTIN TX 78708-1577                              Allen, TX 75013-1311
Rockville, MD 20852-2893


Hilldrup Moving & Storage                     Hofmeister, Breza & Leavers                       (p)CITIBANK
PO BOX 1290                                   11350 McCormick Road, Suite 1300                  PO BOX 790034
Stafford, VA 22555-1290                       Hunt Valley, MD 21031-1002                        ST LOUIS MO 63179-0034



Internal Revenue Service                      (p)INTERNAL REVENUE SERVICE                       (p)JOSEPH G MCGUINNESS
Centralized Insolvency Operation              CENTRALIZED INSOLVENCY OPERATIONS                 3858 CARSON STREET SUITE 301
PO Box 7346                                   PO BOX 7346                                       TORRANCE CA 90503-6700
Philadelphia, PA 19101-7346                   PHILADELPHIA PA 19101-7346


Leaf Capital Funding, LLC                     Liberty Mutual                                    Lowe’s
PO Box 742647                                 PO Box 9126                                       PO Box 1111
Cincinnati, OH 45274-2647                     Boston, MA 02114-0041                             North Wilkesboro, NC 28659-1111
Mark A. Simanowith, Esq.              Case 19-16565      Doc 57
                                                Mark Vogel            Filed 09/09/19            Page 4McCarthy,
                                                                                                       of 5 Burgess & Wolff
500 East Pratt Street                            760 Crandell Road                                     26000 Cannon Rd.
Baltimore, MD 21202-3133                         West River, MD 20778-2300                             Bedford, OH 44146-1807



Ministry Partners Investment Company LLC         Monarch Recovery Management Inc                       Nard’s Inc.
915 W. Imperial Highway, Suite 120               10965 Decatur Rd                                      6821 Whittier Avenue
Brea, CA 92821-3850                              Philadelphia, PA 19154-3210                           Mc Lean, VA 22101-4537



(p)PEPCO                                         Peter Ramsey Helt, Esq.                               Pitney Bowes
LEGAL SERVICES                                   Baylinson, Kudysh, Greenberg & Helt, LLC              PO Box 856390
PEPCO HOLDINGS INC                               303 S. Main Street                                    Louisville, KY 40285-6390
701 NINTH ST NW SUITE 1100                       Mount Airy, MD 21771-5396
WASHINGTON DC 20068-0001

Pitney Bowes Inc                                 Prince George’s County                                Purchase Power
27 Waterview Dr, 3rd Fl                          Treasurer Division                                    PO Box 371874
Shelton CT 06484-4361                            Room 1090                                             Pittsburgh, PA 15250-7874
                                                 Upper Marlboro, MD 20772


RJH Air Conditioning & Refrigeration Ser         RJH Air Conditioning & Refrigeration Service          Secretary of the Treasury
12232 Distribution Place                         C/o BARR Credit Services                              15th and Pennsylvania Ave., N.W.
Beltsville, MD 20705-1414                        5151 E. Broadway Blvd., Ste. 800                      Washington, DC 20220-0001
                                                 Tucson, AZ 85711-3775


SimplexGrinnell, LP                              (p)SOURCE RECEIVABLES MANAGEMENT                      State of Maryland
22712 Commerce Center Court                      PO BOX 4068                                           Comptroller of the Currency
Sterling, VA 20166-2040                          GREENSBORO NC 27404-4068                              Compliance Division, Room 409
                                                                                                       301 West Preston Street
                                                                                                       Baltimore, MD 21201-2305

State of Maryland DLLR                           Suddath Relocation Systems                            Susan S. Kline, Esq.
Division of Unemployment Insurance               815 South Main Street, Suite 544                      Friedman, Framme & Thrush, PA
1100 N. Eutaw Street, Room 401                   Jacksonville, FL 32207-8169                           10461 Mill Run Circle, Suite 550
Baltimore, MD 21201-2225                                                                               Owings Mills, MD 21117-5555


TCF Equipment Finance                            U.S. Attorney-District of MD                          US Trustee - Greenbelt
PO Box 77077                                     4th floor                                             6305 Ivy Lane, Suite 600
Minneapolis, MN 55480-7777                       36 S. Charles St.                                     Greenbelt, MD 20770-6305
                                                 Baltimore, MD 21201-3119


Valentine & Kebartas, LLC                        Vend Lease Company, Inc.                              Wells Fargo Financial Leasing
PO Box 325                                       8100 Sandpiper Circle,                                PO Box 10306
Lawrence, MA 01842-0625                          Suite 300                                             Des Moines, IA 50306-0306
                                                 Nottingham, MD 21236-4992


Wells Fargo Financial National Bank              William Day Law Group, LLC                            Brett Weiss
7000 Vista Drive                                 4701 SANGAMORE RD                                     The Weiss Law Group, LLC
West Des Moines, IA 50266-9310                   SUITE 100N                                            6404 Ivy Lane, Suite 650
                                                 Bethesda, MD 20816-2558                               Greenbelt, MD 20770-1427
                                     Case 19-16565           Doc 57       Filed 09/09/19         Page 5 of 5

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BANK OF AMERICA                                      Branch of Reorganization                             Dell Financial Services Llc
PO BOX 982238                                        Sec. & Exch. Commission                              One Dell Way
EL PASO, TX 79998-2238                               3475 Lenox Road NE (Suite 1000)                      Round Rock, TX 78682-7000
                                                     Atlanta, GA 30327-1232


(d)Dell Financial Services, LLC                      Home Depot Credit Services                           Internal Revenue Service
Resurgent Capital Services                           Citicard Private Label                               Centralized Insolvency Section
PO Box 10390                                         PO Box 20483                                         PO Box 21126 (DP-N-781)
Greenville, SC 29603-0390                            Kansas City, MO 64195-0483                           Philadelphia, PA 19114


Joseph G. McGuinness                                 PEPCO                                                Source RM
McGuinness & Associates                              PO Box 97274                                         4615 Dundas Drive, Suite 102
3858 Carson Street, Suite 301                        Washington, DC 20067-2812                            Greensboro, NC 27407
Torrance, CA 90503




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)LEAF Capital Funding, LLC                         (d)Prince George’s County, Maryland                  (u)Rock Creek Christian Academy
c/o Susan J. Klein, Esq.                             c/o Meyers, Rodbell & Rosenbaum, P.A.
Friedman, Framme & Thrush, P.A.                      6801 Kenilworth Ave., Ste. 400
10461 Mill Run Circle, Ste. 550                      Riverdale Park, MD 20737-1331
Owings Mills, MD 21117-5555

(u)Rock Creek Community Development Corp             (d)Mark Vogel                                        End of Label Matrix
                                                     760 Crandell Road                                    Mailable recipients   59
                                                     West River, MD 20778-2300                            Bypassed recipients    5
                                                                                                          Total                 64
